Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 03/04/2022 has been entered and acknowledged by the Examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Brucker on March 10, 2022.

The application has been amended as follows: 

In the specification,

Existing paragraph [0066] of the specification is replaced as follows:
[0066]	The 

Existing paragraph [0108] of the specification is replaced as follows:
 [0108]	In variable polarization mode, the user initiates power switch 102, and the device 60 defaults to cross polarization mode wherein white light LEDs 184 (comprising D1, D4, D7, D10, D13, D16 and D19) are activated and the light emitted from the white LEDs 184 is cross polarized. The signal from the power switch 102 is received by the microprocessor 172 and a signal is sent to the LED driver 190 to drive the white cross polarized LEDs 184 and may activate or deactivate user interface mode display 194 to let the user know the state of polarization by the LED bar 82. By turning the dial 74 counterclockwise, the encoder 166 senses movement of the dial, and sends sensor information to the microprocessor 172 so that the sensor can activate to determine the intensity for initiating both the white cross polarized light LEDs 184 (comprising D1, D4, D7, D10, D13, D16 and D19) through driver 190 and the white parallel polarized LEDs 186 through driver 178. For example, if the dial 74 is turned 10%, the cross polarized LED 184 intensity is at 90% and the parallel polarized LED 186 is at 

In the claims,

Cancel claims 16-20.


Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because limitations an illumination device for illuminating organic tissue, the illumination device comprising: a microprocessor operable to generate the first signal as a function of a user input value and to generate the second signal as a function of the same user input value are not disclosed. 
The closest prior art are Hong (US Pub. 2018/0368692) and Soto-Thompson et al. (US Pub. 2010/0026785). While Hong discloses an illumination device (Fig. 2; 1000 dermatoscope device) comprising: a first set of one or more light emitting diodes (111A first LED parts) and Soto-Thompson discloses an illumination device (title) comprising: a first set of one or more light emitting diodes (Abstract). Neither Hong nor Soto-a microprocessor operable to generate the first signal as a function of a user input value and to generate the second signal as a function of the same user input value.
Claim 13 is allowable because limitations an illumination device for illuminating organic tissue, the illumination device comprising: a pulse generator operable to generate a pulsed voltage having an adjustable pulse width; and one or more drivers for driving one of the first and second sets of one or more LEDs according to the pulsed voltage and driving the other of the first and second sets of one or more LEDs according to an inverse of the pulsed voltage are not disclosed. 
The closest prior art are Hong (US Pub. 2018/0368692) and Soto-Thompson et al. (US Pub. 2010/0026785). While Hong discloses an illumination device (Fig. 2; 1000 dermatoscope device) comprising: a first set of one or more light emitting diodes (111A first LED parts) and Soto-Thompson discloses an illumination device (title) comprising: a first set of one or more light emitting diodes (Abstract). Neither Hong nor Soto-Thompson disclose or suggest in summary a pulse generator operable to generate a pulsed voltage having an adjustable pulse width; and one or more drivers for driving one of the first and second sets of one or more LEDs according to the pulsed voltage and driving the other of the first and second sets of one or more LEDs according to an inverse of the pulsed voltage.
The remaining claims are allowable due to their dependency.
Response to Arguments
A claim limitation is presumed to invoke 35 U.S.C. 112(f)  when it explicitly uses the term "means" or "step" and includes functional language. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875            

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875